internal_revenue_service department of the treasury washington dc person to contact telephone number ret rapp to date feb q i999 s ln legend individual a individual b individual c individual d company a_trust b dear this is in response to your ruling_request dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative in which several rulings were requested concerning sec_408 of the internal_revenue_code and the minimum distribution_requirements with respect to an individual_retirement_account ira described in sec_408 of the code your authorized representative submitted the following facts and representations individual a whose date of birth was date died on date he was survived by his spouse individual b whose date of birth is date he was also survived by two children of his marriage to individual b individuals c and d on date individual a entered into a living_trust agreement to form trust b individual a named himself grantor of trust b and designated himself and individual b as trustees at the time of individual a’s death trust b was a valid trust under state law trust b became irrevocable upon individual a’s death and the beneficiaries of trust b were who were beneficiaries with respect to trust b’s interest in individual a’s ira were identifiable from trust b’s trust instrument a copy of trust b’s trust instrument was delivered to the plan_administrator on date at the time of his death individual a was an owner of an ira whose custodian was company a pursuant to a beneficiary designation individual a designated himself and individual b trustees of trust b as the primary beneficiaries of the ira individual a had not begun to take any distributions from the ira as of the date of his death and had not made any election as to the form of distribution from his ira that could restrict the ability of the trustees of trust b with respect to their distribution election poohsr individual a’s will appointed individual b and company a as co-personal representatives of his estate the value of the estate exceeded dollar_figure the amount of the applicable credit dollar_figure minus a dollar_figure death_benefit provided individuals c and d pursuant to section dollar_figure of trust b individual b and company b became trust b’s co-trustees upon individual a’s death section dollar_figure of trust b divides the trust into two shares share no is allocated a percentage of trust b which is equal to the amount of individual a’s unused applicable credit_amount dollar_figure share no the balance of the value of trust b in excess of individual b’s unused applicable credit_amount is payable to a_trust designated in trust b as trust no trust qualified for a marital_deduction due to individual b’s general_power_of_appointment share no is payable to a_trust designated in trust b as trust no sec_4 a of trust b specifies the uses and purposes of trust no in particular during individual b’s lifetime sec_4 a i provides in part that i the income from trust no shall be paid in current installments not less frequently than quarter-annually to my wife individual b during her lifetime in addition the trustees shall pay or deliver to my said wife so much of the principal of trust no as she may from time to time request in writing sec_4 b of the trust b specifies the uses and purposes of trust no in particular sec_4 b i provides as follows the income from trust no shall be paid in current instaliments not less frequently than quarter-annuaily to my wife individual b during her lifetime in addition the trustee other than my said wife shall pay over to or use and apply for the benefit of my said wife so much of the principal of trust no to provide for the health support and maintenance of my said wife as such trustee shall in its sole discretion determine after taking into consideration other resources known by such trustee to be available to my said wife for the purposes hereinabove set forth section dollar_figure of trust b sets forth the beneficiaries of trust and trust individual b is the lifetime beneficiary of the income of trust with an unrestricted power_of_withdrawal and a general testamentary_power_of_appointment over the principal sec_4 a iii of trust b requires the distribution of the unappointed balance of trust if any at individual b’s death to individuals c and d subject_to a portion of such amounts being held in trust for them until they respectively attain age individual b is the lifetime beneficiary of the income of trust with the power to invade the principal under certain standards sec_4 b ii of trust b provides that the balance of trust no remaining after the death of individual b shall be paid over to such of individual a’s lineal_descendants and in such proportions as individual b shall designate by her last will and testament if individual b does not appoint a lineal descendant for any amount upon her death trust will be distributed to individuals c and d under the provisions relating to trust the trustees of trust b intend to fund trust no in the amount of dollar_figure the remaining applicable credit_amount with cash and other assets none of which consist of distributions from the ira the co-trustees of trust b intend to request a distribution from individual a’s ira of an amount equal to the entire account balance of his ira in excess of dollar_figure rollover amount to be distributed to trust b because section dollar_figure of trust b limits the value of trust no to individual a’s unused applicable credit_amount the trustees must allocate the rollover amount to trust no upon receipt by trust b of this amount from the ira into trust no individual b intends to withdraw an amount equal to the rollover amount from trust no and roll over such funds to an ira set up and maintained in her name the rollover will be made no later than days from the date that the distributions from individual b’s ira are made to trust b you represent that individual b has not rolled over any amounts from a qualified_plan or ira into another qualified_plan or ira within the last year the co-trustees do not intend to request a current_distribution of the amount of individual a’s ira equal to his applicable credit_amount dollar_figure the base_amount the co-trustees intend to allow the base_amount to remain in individual a’s ira until individual a would have attained age at which time the co-trustees intend to commence distributions from individual a’s ira over individual b’s life or over a period not extending beyond her life expectancy based on the above facts and representations the following rulings are requested individual b may be treated as the payee or distributee of individual a’s ira with respect to the rollover amount the rollover amount portion of individual a’s ira does not represent an inherited ira within the meaning of sec_408 of the internal_revenue_code with respect to individual b individual b is eligible to roll over the rollover amount into an ira set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover of such distribution occurs no later than day after the date the rollover amount is received by trust b yarn ea individual b will not be required to include in gross_income for federal_income_tax purposes for the year in which the roll over of the rollover amount is timely made or any prior year any portion of the rollover amount rolled over from individual a’s ira to the ira set up and maintained in individual b’s name the base_amount portion of individual a’s ira may be held in his ira until the provision of sec_401 of the code require distributions to begin individual b is treated as the designated_beneficiary of the base_amount portion of individual a’s ira distributions of the base_amount are not required to be made from individual a’s ira until december of the calendar_year in which individual a would have attained age and may be paid out over individual b’s life or over a period not extending beyond her life expectancy as elected by the trustees at the time distributions begin if individual b dies before distributions begin she will be treated as the owner of individual a’s ira for purposes of computing the minimum distributions pursuant to section a of the code no party will be required to include any portion of the base_amount in gross_income for federal_income_tax purposes until the calendar_year in which sec_401 of the code requires distributions from individual a’s ira to commence unless any portion of the base_amount is withdrawn from his ira prior to such calendar_year with respect to the first four ruling requests sec_408 of the code provides in general that except as otherwise provided in sec_408 any amount_paid or distributed from an ira shal be included in gross_income by the payee or distributee as the case may be sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and b sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the day after the day on which he receives the payment or distributions sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 of the code provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to sec_408 of the code a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira generally if a decedent’s ira proceeds pass through a third party eg a_trust and then are distributed to the decedent’s surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally the surviving_spouse will not be eligible to roll over the ira proceeds into his or her own ira however if the trustee s of a_trust which distributes ira proceeds to a surviving_spouse has no discretion with respect to either the allocation of the ira proceeds to a_trust or a subtrust within the trust or to the payment of the ira proceeds to the surviving_spouse then for purposes of sec_408 of the code the internal_revenue_service will treat the surviving_spouse as having acquired the ira proceeds from the decedent and not from the trust individual b is the surviving_spouse of individual a because the trustees of trust b do intend to fund trust no with dollar_figure of assets not obtained from individual a’s ira pursuant to the allocation provisions in section dollar_figure of trust b which limits the amount allocated to trust no to dollar_figure the trustees are required to pay the funds distributed from individual a’s ira to trust no the co-trustee has no discretion with respect to the allocation of the rollover amount once the rollover amount is allocated to trust no pursuant to the terms of trust b individual b has the power to demand payment of the rollover amount thus the co-trustee has no discretion with respect to either the allocation of the ira proceeds to trust no or to the payment of the ira proceeds to individual b therefore individual b is treated as having acquired the rollover amount from individual a and not from trust b individual b will then roll over these ira amounts into an ira maintained by her the rollover will take place within sixty days of the date the distribution was made from individual a’s ira into trust no therefore in regard to ruling requests number one two three and four we concluded as follows individual b may be treated as the payee or distributee of individual’s a ira with respect to the rollover amount the rollover amount portion of individual a’s ira does not represent an inherited ira within the meaning of sec_408 of the code with respect to individual b individual b is eligible to rol over the rollover amount into an ira set up and maintained in her own name pursuant to sec_408 of the code as long as the rollover of such distribution occurs no later than day after the date the rollover amount is received by trust b individual b will not be required to include in gross_income for federal_income_tax purposes for the year in which the roll over of the rollover amount is timely made or any prior year any portion of the rollover amount rolled over from individual a’s ira to the ira set up and maintained in individual b’s name with respect to ruling requests five through nine sec_408 of the code defines an ira as a_trust which meets the requirements of sec_408 through a sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 of the code and the incidental death_benefit requirement of sec_401 of the code shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_401 and ii of the code provide generally that a_trust will not constitute a qualified_trust unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary q a a-3 sec_1_408-8 of the proposed_regulations states that the term required_beginning_date means april of the calendar_year following the calendar_year in which the individual attains age t n u a j m c d e n e n r j e w sec_401 of the code provides in part that if an employee dies before the distribution of his interest in a qualified_plan has begun in accordance with sec_401 a participant's interest must be distributed either under the five year rule_of sec_401 or under the exception to the five year rule as set forth in sec_401giii sec_401 requires that the employee’s entire_interest be distributed within five year after his death sec_401 of the code concerning an exception to the 5-year rule provides that if any portion of the employee's interest is payable to or for the benefit of a designated_beneficiary such portion will be distributed in accordance with regulations over the life of such designated_beneficiary and requires such distributions to begin not later than year after the date of the employee's death or such later date as the secretary may by regulations prescribe if the designated_beneficiary is the employee’s spouse sec_401 of the code provides that distributions are not required to begin until the date on which the employee would have attained age and if the surviving_spouse dies before the distribution to such spouse begins sec_401 a shall be applied as if the surviving_spouse were the employee q a d-6 sec_1_401_a_9_-1 of the proposed_regulations provides that in the case in which a_trust is named as a beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401gii and iv of the code if the requirements of q a d-5 a are satisfied as of the date of the employee's death or in case of documentation described in q a d-7 of this section by the end of the ninth month beginning after the employee’s date of death if the requirements are satisfied distributions to the trust for purposes of sec_401 of the code will be treated as being paid to the appropriate beneficiary of the trust with respect to the trust's interest in the employee's benefit the requirements of q a d-5 sec_1_401_a_9_-1 of the proposed_regulations are in pertinent part as follows the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by it terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument and the documentation described in q a d-7 has been provided to the plan_administrator q a d-7 of sec_1_401_a_9_-7 of the proposed_regulations identifies the trust documentation that must be provided to the plan_administrator both in the case of required distributions commencing before death and required distributions after death under q a d- joerc ubs relating to distributions after death the documentation requirement will be satisfied if the plan_administrator is provided with a copy of the actual trust document for the trust that is named as beneficiary of the employee under the plan by the ninth month beginning after the death of the employee q a e-5 a sec_1_401_a_9_-1 of the proposed_regulations states in general that if more than one individual is a designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period your authorized representative asserts that the requirements of q a d-5 were satisfied as of the date of individual a's death also a copy of trust instrument was provided to the plan_administrator of individual a’s ira on date which is within the nine month period provided under q a d-7 b of sec_1_401_a_9_-1 of the proposed_regulations individual b is the designated_beneficiary for purposes of determining the distribution period because she has the shortest life expectancy as provided by sec_401 of the code distributions are not required to begin until the date on which the employee would have attained if the designated_beneficiary is the surviving_spouse therefore in regard to ruling requests five through nine we conclude as follows the base_amount portion of individual a’s ira may be held in his ira until the provisions of sec_401 of the code require distributions to begin individual b is treated as the designated_beneficiary of the base_amount portion of individual a’s ira distributions of the base_amount are not required to be made from individual a’s ira until december of the calendar_year in which he would have attained age and may be paid out over the spouse’s life or over a period not extending beyond her life expectancy as elected by the trustees at the time distributions begin if individual b dies before distributions begin she will be treated as the owner of individual a’s ira for purposes of computing the minimum distributions pursuant to sec_401 of the code no party will be required to include any portion of the base_amount in gross_income for federal_income_tax purposes until the calendar_year in which sec_401 of the code requires distributions from individual a’s ira to commence unless any portion of the base_amount is withdrawn from his ira prior to such calendar_year or a this ruling letter is based on the assumption that individual a’s ira and the ira individual b will establish satisfy the requirements of sec_408 of the code at the time of the transactions described herein are completed a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyce bk loyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose
